Per Curiam.

We have reviewed the stipulations and agree that respondent committed the cited misconduct. However, we consider a stay of the six-month suspension period too lenient for respondent’s violations of DR 2-106(A), 9-102(A), and 9-102(B)(3) and (4). We, therefore, order that respondent be suspended from the practice of law in Ohio for a period of six months, with this *21suspension to be followed by a two-year monitored probation under the condition that he makes full restitution with interest at the judgment rate to the Tuballeses by the end of his probation. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.